Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered June 21, 2005, convicting him of manslaughter in the first degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentencing.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s summation deprived him of a fair trial is unpreserved for appellate review, since the defendant failed to object or raised only general objections to the prosecutor’s summation remarks (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838 [1999]; People v Almonte, 23 AD3d 392, 394 [2005]; People v Martinez, 17 AD3d 484, 485 [2005]). In any event, most of the challenged remarks were fair comment on the evidence, permissible rhetorical comment, or responsive to the defense counsel’s summation (see People v Ashwal, 39 NY2d 105, 109-110 [1976]; People v Carter, 36 AD3d 624 [2007]; People v Martinez, 17 AD3d at 485; People v Rhodes, 11 AD3d 487, 488 [2004]; People v Valdes, 291 AD2d 513, 514 [2002]). “To the extent that the prosecutor may have exceeded the bounds of permissible rhetorical comment, any error was harmless” (People v Carter, 36 AD3d 624, 624 [2007]; see People v Crimmins, 36 NY2d 230 [1975]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Spolzino, J.P., Santucci, Angiolillo and Garni, JJ., concur.